Citation Nr: 1041268	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of removal of 
a lesion from the lower lip.  

2.  Entitlement to an initial rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) with diverticular disease, 
status post surgery.  

3.  Entitlement to an initial compensable rating for benign 
scrotal mass.  

4.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 
1988, November 1990 to April 1991, November 2001 to November 
2002, March 2003 to March 2004, and July 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in pertinent part, denied service connection for 
residuals of a removal of a lesion from the lower lip; and 
granted service connection for GERD, rated as 10 percent 
disabling; diverticular disease status post surgery, rated as 10 
percent disabling; benign scrotal mass, rated as noncompensable; 
and for PFB, also rated as noncompensable.  All ratings were 
effective March 2004.  

In a September 2006 rating decision, the RO combined the two 
gastrointestinal disorders, GERD and diverticular disease status 
post surgery, and assigned one 30 percent rating for the combined 
disorder, from March 2004 onward (with no payment from July 1, 
2004 to January 11, 2005 when the Veteran was on active duty and 
then restoring the rating thereafter).  As the 30 percent 
evaluation is less than the maximum available rating, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


The three rating issues, numbered two through four on the front 
page of this decision, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a skin disorder of the lower lip which is 
attributable to service.   


CONCLUSION OF LAW

A skin disorder of the lower lip, diagnosed as verruca vulgaris, 
was incurred in active wartime service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In April 2002, while the Veteran was on active duty, he had a 
removal of a lesion of his lower lip.  The diagnosis was verruca 
vulgaris.  Post-service, on March 29, 2006, the Veteran was seen 
by VA on an outpatient basis.  At that time, it was noted that he 
had a history of verruca vulgaris of the lower lip.  The Veteran 
reported a mild regrowth in this area.  Physical examination 
revealed a papule in that area.  The examiner indicated that 
there was a possible recurrence of the verruca vulgaris.

Initially, the Board must assess the competence of the Veteran to 
report that he has recurrence of the inservice skin disorder, as 
well as his credibility in that regard.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court noted 
that a veteran is competent to testify to factual matters of 
which he had first-hand knowledge and, citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held 
that lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2010).

The Veteran is competent to testify and provide statements as to 
both the incurrence and continuity of symptomatology associated 
with the skin disorder as this is the type of physical problem 
that he is competent to report and he is also credible in that 
regard.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of 
service connection for paranoid schizophrenia where lay persons 
submitted statements attesting to observing a change in the 
veteran's behavior during and since service); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board recognizes that the VA examiner noted that there was a 
"possible" recurrence.  However, the Board is also mindful of 
the positive findings on the examination.  Taken in conjunction 
with the lay evidence of a skin disorder of the lip and the in-
service diagnosis, the Board finds that the record tends to show 
that the Veteran had verruca vulgaris during service, had 
symptoms thereafter, and still has the same disorder.  

The Board finds that this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as required 
by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for a skin disorder of 
the lower lip, diagnosed as verruca vulgaris, is warranted.


ORDER

Service connection for a skin disorder of the lower lip, 
diagnosed as verruca vulgaris, is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

With regard to the claim for a higher rating for GERD, the 
Veteran has recently indicated that his GERD has increased in 
severity over the past four months and that he underwent a 
colonoscopy in January 2010.  As such, VA should verify where he 
had the colonoscopy performed and obtain those records.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  In addition, he recently 
asserted that the most recent VA examination was incomplete.  The 
Veteran should be afforded an examination.  The Board recognizes 
that the Veteran works overseas and periodically comes back to 
the United States.  His examination should be scheduled in 
accordance with his availability.  

With regard to his scrotal mass, the 2004 VA examination 
indicated that there was no tenderness.  Thereafter, the Veteran 
testified that there was in fact tenderness and pain.  In 
addition, he reported that he had related voiding dysfunction.  
The Board recognizes that the Veteran also has benign prostatic 
hypertrophy (BPH) which is not service connected.  The assessment 
of whether any voiding dysfunction, which is documented in the VA 
post-service records, is related to his scrotal mass is complex 
in nature.  Thus, the Veteran should be afforded an examination 
to make this assessment.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to his PFB, the Veteran testified that this skin 
disorder affected not only his face, but other areas of his body 
including his groin, under his arm, scalp, chest, and back.  He 
has recently indicated that his VA examination did not include a 
skin evaluation.  Accordingly, the Board finds that this disorder 
also requires a new examination as the 2004 examination only 
assessed the facial area.  

Finally, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him where 
he underwent the January 2010 colonoscopy.  
After securing the appropriate medical 
release, obtain and associate with the 
claims file copies of all clinical records, 
which are not already in the claims file, 
of the procedure and any other relevant 
records.  

2.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records from the Stockbridge and Decatur VA 
treatment facilities, dated from April 2009 
forward.

3.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) to determine 
the severity of his service-connected GERD, 
scrotal mass, and PFB, in accordance with 
the Veteran's availability due to his 
overseas employment.  

Any indicated tests should be accomplished.  
The examiner(s) should review the claims 
folder in conjunction with the 
examination(s).  

With regard to GERD with diverticular 
disease, the examiner should indicate if 
the Veteran has pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

With regard to the scrotal mass, the 
examiner should indicate if there are any 
current manifestations to include pain and 
tenderness.  The examiner should also 
specifically address if the Veteran has a 
voiding dysfunction due to this 
disability.  If so, the examiner should 
describe the frequency and nature of that 
dysfunction and whether the Veteran wears 
absorbent materials and how often they 
require changing.  

With regard to PFB, the examiner should 
indicate what areas of the body are 
affected.  The examiner should specify what 
percentage of the exposed and non-exposed 
body are affected; if the PFB requires 
intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs and how often they were required for 
a total duration during the past twelve-
month period

Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

4.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal 
in light of all of the evidence of record.  If 
any issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


